Carlisle, J.
Where, on the trial of one charged with operating an automobile “upon a certain public street and highway of the State of Georgia, to wit, Ogeechee Road in Chatham County, Georgia, while under the influence of intoxicating liquors,” the jury was authorized to find that the arresting officer saw the defendant driving alone in his automobile on the Ogeechee Road in Chatham County, Georgia, that the defendant was swerving his automobile back and forth across the road, that the officer stopped the defendant and smelled alcohol on his breath, that the defendant told the officer that he had been drinking beer, that judging from the defendant’s condition, the officer was of the opinion that he was too drunk to drive, that the arresting officer delivered the defendant into the custody of a second officer, who also smelled alcohol on his breath and who testified that it was necessary to hold the defendant up while he took him to the police car, as he was staggering—the evidence authorized the defendant’s conviction of the offense charged, and the trial court did not err in denying the motion for new trial, based solely on the general grounds. Yarbrough v. State, 57 Ga. App. 168 (194 S. E. 832).

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.